                Case 18-19441-EPK         Doc 478     Filed 01/07/19    Page 1 of 6



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

In re:

160 Royal Palm, LLC,                                  Case No. 18-19441-EPK

Debtor.                                               Chapter 11
____________________________________/

             DEBTOR’S AND EB-5 INVESTORS’ OBJECTIONS TO EXHIBITS

         160 Royal Palm, LLC (the “Debtor”) and the EB-5 Investors1 hereby object to the

following exhibits listed by KK-PB Financial, LLC on its exhibit register served on January 4,

2018:

Exhibit A (9/12/2018 Declaration of Glenn Straub): Hearsay pursuant to Fed. R. Evid. 802.

Exhibit K (Declaration of Luis Salazar): Hearsay pursuant to Fed. R. Evid. 802.

Exhibit X (1/12/2018 Appraisal): Hearsay pursuant to Fed. R. Evid. 802.

Exhibit WW (Depo. Trans. Marcie Bour): Hearsay pursuant to Fed. R. Evid. 802.

Exhibit YY (Depo. Trans. CEI): Hearsay pursuant to Fed. R. Evid. 802.

Exhibit ZZ (Depo. Trans. Southern Fire): Hearsay pursuant to Fed. R. Evid. 802.

Exhibit BBB (Depo. Trans. Architectural Precast): Hearsay pursuant to Fed. R. Evid. 802.

Exhibit GGG (Amended POC of KK-PB): Hearsay pursuant to Fed. R. Evid. 802.

Exhibit HHH (Second Amended POC of KK-PB): Hearsay pursuant to Fed. R. Evid. 802.

Exhibit WWW: Missing from exhibits produced. The Debtor and the EB-5 Investors reserve the
right so object to this exhibit on substantive grounds.

Exhibit XXX: Missing from exhibits produced. The Debtor and the EB-5 Investors reserve the
right so object to this exhibit on substantive grounds.



1
    The names of these individuals are set forth in the document filed at ECF No. 290.


{2234/000/00418246}
              Case 18-19441-EPK         Doc 478     Filed 01/07/19     Page 2 of 6



Exhibit YYY: Missing from exhibits produced. The Debtor and the EB-5 Investors reserve the
right so object to this exhibit on substantive grounds.

Exhibit ZZZ: Missing from exhibits produced. The Debtor and the EB-5 Investors reserve the
right so object to this exhibit on substantive grounds.

Exhibit WWWWW: Missing from exhibits produced. The Debtor and the EB-5 Investors
reserve the right so object to this exhibit on substantive grounds.

Exhibit XXXXX: Missing from exhibits produced. The Debtor and the EB-5 Investors reserve
the right so object to this exhibit on substantive grounds.

Exhibit HHHHHHH (Hx7): Missing from exhibits produced. The Debtor and the EB-5
Investors reserve the right so object to this exhibit on substantive grounds.

Exhibit VVVVVVVVVV (Vx10): Missing from exhibits produced. The Debtor and the EB-5
Investors reserve the right so object to this exhibit on substantive grounds.

Exhibit QQQQQQQQQQQQ (Qx12) (Application for Payment on Contract No. 3-11002):
Missing from exhibits produced/potentially mislabeled. The Debtor and the EB-5 Investors
reserve the right so object to this exhibit on substantive grounds.

Exhibit HHHHHHHHHHHHHHH (Hx15): Missing from exhibits produced. The Debtor and
the EB-5 Investors reserve the right so object to this exhibit on substantive grounds.

Exhibit IIIIIIIIIIIIIII (Ix15): Missing from exhibits produced. The Debtor and the EB-5
Investors reserve the right so object to this exhibit on substantive grounds.

Exhibit LLLLLLLLLLLLLLL (Lx15): Missing from exhibits produced. The Debtor and the
EB-5 Investors reserve the right so object to this exhibit on substantive grounds.

Exhibit JJJJJJJJJJJJJJJJJ (Jx17) (All documents produced in response to Debtor’s
subpoena to testify served on Glenn Straub): The Debtor and the EB-5 Investors object to this
exhibit because it is a vague catchall exhibit and therefore improper. See Blanco v. Capform, Inc.,
2013 WL 12061862, at *1 (S.D. Fla. January 9, 2013). Moreover, the Debtor and the EB-5
investors object to this exhibit based upon Federal Rules of Evidence 901 (authenticity) and 802
(hearsay).

Exhibit KKKKKKKKKKKKKKKKK (Kx17) (All documents produced in response to
Debtor’s subpoena to testify served on KK-PB): The Debtor and the EB-5 Investors object to
this exhibit because it is a vague catchall exhibit and therefore improper. See Blanco v. Capform,
Inc., 2013 WL 12061862, at *1 (S.D. Fla. January 9, 2013). Moreover, the Debtor and the EB-5
investors object to this exhibit based upon Federal Rules of Evidence 901 (authenticity) and 802
(hearsay).




{2234/000/00418246}                             2
              Case 18-19441-EPK         Doc 478     Filed 01/07/19     Page 3 of 6



Exhibit LLLLLLLLLLLLLLLLL (Lx17) (All documents produced in response to KK-PB’s
11/9/2018 RFP): The Debtor and the EB-5 Investors object to this exhibit because it is a vague
catchall exhibit and therefore improper. See Blanco v. Capform, Inc., 2013 WL 12061862, at *1
(S.D. Fla. January 9, 2013). Moreover, the Debtor and the EB-5 investors object to this exhibit
based upon Federal Rules of Evidence 901 (authenticity) and 802 (hearsay).

Exhibit MMMMMMMMMMMMMMMMM (Mx17) (All documents produced in response
to KK-PB’s 11/9/2018 RFP): The Debtor and the EB-5 Investors object to this exhibit because it
is a vague catchall exhibit and therefore improper. See Blanco v. Capform, Inc., 2013 WL
12061862, at *1 (S.D. Fla. January 9, 2013). Moreover, the Debtor and the EB-5 investors object
to this exhibit based upon Federal Rules of Evidence 901 (authenticity) and 802 (hearsay).

Exhibit NNNNNNNNNNNNNNNNN (Nx17) (KK-PB’s Answer and Affirmative Defenses):
The Debtor and the EB-5 Investors object to this exhibit because it was added to an amended
exhibit register served by KK-PB at 10:43 p.m. on the evening of January 6, 2019, after the January
4, 2019, 12 p.m. deadline to exchange registers and exhibits.

Exhibit OOOOOOOOOOOOOOOOO (Ox17) (KK-PB’s Motion to Dismiss): The Debtor
and the EB-5 Investors object to this exhibit because it was added to an amended exhibit register
served by KK-PB at 10:43 p.m. on the evening of January 6, 2019, after the January 4, 2019, 12
p.m. deadline to exchange registers and exhibits.

Exhibit RRRRRRRRRRRRRRRRR (Rx17) (Complaint): The Debtor and the EB-5 Investors
object to this exhibit because it was added to an amended exhibit register served by KK-PB at
10:43 p.m. on the evening of January 6, 2019, after the January 4, 2019, 12 p.m. deadline to
exchange registers and exhibits.

Exhibit SSSSSSSSSSSSSSSSS (Sx17) (Payment Application): The Debtor and the EB-5
Investors object to this exhibit because it was added to an amended exhibit register served by KK-
PB at 10:43 p.m. on the evening of January 6, 2019, after the January 4, 2019, 12 p.m. deadline to
exchange registers and exhibits.

Exhibit TTTTTTTTTTTTTTTTT (Tx17) (Payment Application): The Debtor and the EB-5
Investors object to this exhibit because it was added to an amended exhibit register served by KK-
PB at 10:43 p.m. on the evening of January 6, 2019, after the January 4, 2019, 12 p.m. deadline to
exchange registers and exhibits.

Exhibit UUUUUUUUUUUUUUUUU (Ux17) (Summary): The Debtor and the EB-5 Investors
object to this exhibit because it was added to an amended exhibit register served by KK-PB at
10:43 p.m. on the evening of January 6, 2019, after the January 4, 2019, 12 p.m. deadline to
exchange registers and exhibits.




{2234/000/00418246}                             3
              Case 18-19441-EPK          Doc 478     Filed 01/07/19      Page 4 of 6



Exhibit * (Any and all documents produced in response to Subpoena to Testify at a
Deposition in a Bankruptcy Case to Cleary Plumbing): The Debtor and the EB-5 Investors
object to this exhibit because it is a vague catchall exhibit and therefore improper. See Blanco v.
Capform, Inc., 2013 WL 12061862, at *1 (S.D. Fla. January 9, 2013). Moreover, the Debtor and
the EB-5 investors object to this exhibit based upon Federal Rules of Evidence 901 (authenticity)
and 802 (hearsay).

Exhibit * (Any and all documents identified by the Debtor or EB-5 Investos): The Debtor and
the EB-5 Investors object to this exhibit on a limited basis and only to the extent this exhibit
references documents beyond what were listed on the Exhibit Register tendered by the Debtor and
the EB-5 Investors on January 4, 2018.

Exhibit * (All documents subsequently produced): The Debtor and the EB-5 Investors object
to this exhibit because it is a vague catchall exhibit and therefore improper. See Blanco v. Capform,
Inc., 2013 WL 12061862, at *1 (S.D. Fla. January 9, 2013). Moreover, the Debtor and the EB-5
investors object to this exhibit based upon Federal Rules of Evidence 901 (authenticity) and 802
(hearsay).

Any exhibit or summary not listed on the exhibit register tendered by KK-PB on January 4,
2019.




{2234/000/00418246}                              4
              Case 18-19441-EPK   Doc 478    Filed 01/07/19    Page 5 of 6




                                     Respectfully submitted,
                                     SHRAIBERG, LANDAU, & PAGE, P.A.
                                     Attorney for the Debtor
                                     2385 NW Executive Center Drive, #300
                                     Boca Raton, Florida 33431
                                     Telephone: 561-443-0800
                                      Facsimile: 561-998-0047

                                      By:    /s/ Eric Pendergraft
                                              Philip J. Landau
                                              Florida Bar No. 504017
                                              plandau@slp.law
                                              Eric Pendergraft
                                              Florida Bar No. 91927
                                              ependergraft@slp.law


                                            GEORGE⋅GESTEN⋅MCDONALD, PLLC.
                                            Attorneys for the EB-5 Investors
                                            9897 Lake Worth Road, Suite 302
                                            Lake Worth, FL 33467
                                            Phone: (888) 421-4529
                                            Fax:     (888) 421-4173

                                            By: /s/ David J. George
                                            David J. George, Esquire
                                            Florida Bar No. 898570
                                            Admitted Pro Hac Vice
                                            dgeorge@4-justice.com
                                            jcoelho@4-justice.com




{2234/000/00418246}                     5
              Case 18-19441-EPK          Doc 478     Filed 01/07/19     Page 6 of 6



                                ATTORNEY CERTIFICATION
       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida, and I am in compliance with the additional qualifications to

practice in this Court as set forth in Local Rule 2090-1(A).

                                 CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on January

7, 2019, via CM/ECF to all parties registered to receive such notice via electronic filing.

                                                      /s/ Eric Pendergraft




{2234/000/00418246}                              6
